IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30386
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

BARBARA ANN BISHOP,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 97-CR-47-2
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Barbara Ann Bishop has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967). Bishop has received a copy of

counsel’s motion and brief but has not filed a response.       Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.